Case, 5:20-cv-02502-MCS-RAO Document5 Filed 12/08/20 Pageiofi Page ID #16

2 JS-6
3

4

5

6

7

8 UNITED STATES DISTRICT COURT

9 CENTRAL DISTRICT OF CALIFORNIA
10
11 | ELIJAH SMITH, Case No. EDCV 20-02502 MCS (RAO)
12 Plaintiff,
13 V. JUDGMENT
14 || NORTH HOLLYWOOD

MENTAL HEALTH,

» Defendant.
16

 

 

17

ig IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed.

19
DATED: December 8, 2020 hp L £ e
20 ° COnADA

 

21 MARK C. SCARSI

3 UNITED STATES DISTRICT JUDGE
23
24
25
26
27

28

 

 
